The opinion of the court was delivered by
Porter, J.:
Plaintiff sued to enjoin the erection and maintenance of a dam and reservoir on a stream adj acent to his lands, which he alleged is a natural watercourse, and which ran through his own land above and below the dam. He alleged that defendants by maintaining the dam where it is caused the water to flood *178the portion of his lands above the reservoir and prevented the natural flow of the stream upon other lands belonging to him below. There is no question raised except as to trial errors. At the outset plaintiff’s right to be heard in this court is challenged on the ground that his motion for a new trial was filed too .late. It is stated in the abstract that the judgment was rendered April 20, and that the motion for a new trial was filed on April 29, 1910. The point was raised at the oral argument and in the briefs, and from the silence of counsel we assume there is no explanation to be made. The motion having been made more than three days ¿fter judgment, the challenge is sustained and the cause will be dismissed.